Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Claims 4, 9, 14, and 23 have been cancelled.
Claims 1-3, 5-8, 10-13, 15-22, and 24-26, filed April 18, 2022, are examiner on the merits.
Response to Arguments
On pages 10-13, Applicant argues still do not teach or suggest assigning a confidence score to each of determined entity types associated with an entity name extracted from a person-centric space and a resolution score for each of entity candidates with respect to each of the entity types and do not teach or suggest that these scores are used to select an entity candidate for the entity name. Thus, Fanous still does not teach or suggest “determining, via machine learning and based on person- centric information associated with the user stored in the person-centric space for the user, one or more entity types associated with an entity name extracted from the person-centric space for the user, wherein the one or more entity types indicate what the entity name refers to, wherein each of the one or more entity types is associated with a confidence score indicating how likely the entity name refers to the entity type; identifying one or more entity candidates with respect to each of the one or more entity types, wherein each of the one or more entity candidates is associated with a resolution score indicating how likely the entity name refers to the entity candidate; selecting, by an entity resolution engine, based on the confidence scores and the resolution scores, an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity resolution engine is trained to perform the selecting based on the generated person-centric spaces associated with the user and the other users related to the user,” as required by claim 1.  Applicant’s argument directed to the new limitations is persuasive is persuasive, however, the new limitations have been addressed by the new citation Huang et al. (Huang hereafter, US 2013/0346069 A1) in the USC 103 rejection discussed below.  
It is further noted that the specification does not explicitly describe the calculation of “a confidence score” and “a resolution score.”  Therefore, the limitations have been attributed with the broadest reasonable interpretation (BRI) for the prior art rejection below.  However, it is advised that Applicant further clarify the limitations of calculation of “a confidence score” and “a resolution score” to overcome the prior art rejections of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Huang et al. (Huang hereafter, US 2013/0346069 A1) and Ye et al. (Ye hereafter, US 20100179855 A1). 
Claim 1, Fanous discloses a method implemented on a machine having at least one processor, storage, and a communication platform connected to a network for determining an individual associated with an entity name (Figure 33), the method comprising:
generating by a person-centric index system (page 35, [0299], e.g. Indexes can be particularly useful with respect to keyword matching, however, indexes and specific data structures (e.g. B+ trees)), a person-centric space for a user and each of other users related to the user, wherein each of the person-centric spaces is built by cross-linking information relevant to the corresponding user obtained from public, semi-private and private spaces (page 3, [0030], e.g. the remote information sources include at least one remote information source selected from the group consisting of a search engine service, an online directory, a review website, a website, a server log, an email service, a messaging service, and a social media service, page 8, [0104]), and wherein the information is cross-linked based on cross-linking keys extracted from the information (page 35, [0299], e.g. aspects of the characteristic data contained within the merged and/or authoritative information sets for a named entity can be indexed by the CI system and the CI system can utilize the index to identify named entities that match (interpreted as “cross-linking”) the at least one targeting criterion. Indexes can be particularly useful with respect to keyword matching, however, indexes and specific data structures (e.g. B+ trees) can also be utilized to assist with identifying named entities that match location and/or demographic targeting criteria. In several embodiments, matches are determined by directly inspecting the characteristic data describing named entities); 
determining, based on person-centric information associated with the user stored in the person-centric space for the user, one or more entity types associated with the entity name (page 3, [0028], e.g. the feeds database and the production database include named entity type definitions for different types of entities; and each type definition include a base set of characteristic data fields) extracted from the person-centric space for the user (page 6, [0094], e.g. parsed, and page 30, [0270], e.g. the specific process utilized to extract one or more sets of common demographic characteristics), wherein the one or more entity types indicate what the entity name refers to (page 3, [0029], e.g. the named entity type definitions include at least one named entity type definition selected from the group consisting of a business named entity, a person named entity, a location named entity, a customer entity, an event entity, a brand entity, and an object named entity);
identifying one or more entity candidates with respect to each of the one or more entity types (page 9, [0116], e.g. identify named entities and characteristic data for said named entities from the gathered information…initial identifying information set can include basic identification information, such as (but not limited to) name, address, and/or phone numbers),
selecting, by an entity resolution engine (page 15, [0158]-[0159]), an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity resolution engine is trained to perform the selecting based on the generated person-centric spaces associated with the user and the other users related to the user (page 16, [0161], e.g.  Selected information can (optionally) be merged (840) based upon the similarity of the selected information sets. For instance, two selected information sets can be merged when the differences in their attribute values fall within a threshold percentage (interpreted as “entity resolution”). Two selected information sets can also be merged, where the differences between their geocodes satisfy certain geometric and statistical requirements (interpreted as “entity resolution”)…the selected sets may refer to different individuals) it is noted that ; and
generating a representation associated with the user based on the selected candidate, wherein the representation facilitates providing a response to a query issued by the user (page 2, [0020], e.g. create merged information sets for given named entities).
However, Fanous does not disclose wherein each of the one or more entity types is associated with a confidence score indicating how likely the entity name refers to the entity type…wherein each of the one or more entity candidates is associated with a resolution score indicating how likely the entity name refers to the entity candidate; selecting, by an entity resolution engine, based on the confidence scores and the resolution scores, an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity resolution engine is trained to perform the selecting based on the generated person-centric spaces associated with the user and the other users related to the user.  
Huang disclose wherein each of the one or more entity types is associated with a confidence score indicating how likely the entity name refers to the entity type (page 5, [0076], e.g. a confidence value is calculated for each of the candidate identifiers based on the scores and the weights of the relation features (Step S413), e.g. [0077], e.g. the weight is assigned according to scenarios of the dialog which may be extracted from context features of the dialog. The context features may be such as a title of the dialog, a topic of the dialog, a language style of the dialog, the dress style of the attendees or any other feature that is helpful in determining the scenario of the dialog. In one embodiment of the present invention, two scenarios are defined, one is "office" and the other is "home" (interpreted as entity type))…wherein each of the one or more entity candidates is associated with a resolution score indicating how likely the entity name refers to the entity candidate (page 5, [0076], e.g. a score of each relation feature is calculated (Step S411), and a weight is assigned to each relation feature (Step S412)); selecting, by an entity resolution engine, based on the confidence scores and the resolution scores, an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity resolution engine is trained to perform the selecting based on the generated person-centric spaces associated with the user and the other users related to the user (page 5, [0076], e.g. one of the candidate identifiers is selected as the identifier for the mentioned person name based on the confidence (Step S414)). 
Huang disclose invention takes account of relation features during the MPN recognition process to improve the accuracy of MPN recognition (page5, [0082]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated Huang to improve the method of Fanous to improve the accuracy of MPN recognition.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanous with the confidence value, the score of each relation feature and the weight assigned to each relation feature of Huang to improve the accuracy of MPN recognition.
However, Fanous as modified does not discloses the use of “machine learning.”  Ye discloses system makes significant contributions to solving large-scale machine learning problems of industrial relevance in general (page 2, [0021]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ye to improve the method of Fanous as modified to solving large-scale machine learning problems of industrial relevance in general with machine learning.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanou as modified with the machine learning of Ye to solving large-scale machine learning problems of industrial relevance in general with machine learning. 
Claim 2, Fanous as modified discloses the information being cross-linked is obtained from at least one of the following: the user’s emails, contacts, instant messages, browsing history, call records, and bookmarks (Fanous, page 3, [0030], e.g.  at least one remote information source selected from the group consisting of a search engine service, an online directory, a review website, a website, a server log, an email service, a messaging service, and a social media service).
Claim 3, Fanous as modified discloses the entity name is extracted from a card to be presented to the user (Fanous, page 6, [0094], e.g. parsed, and page 30, [0270], e.g. the specific process utilized to extract one or more sets of common demographic characteristics).
Claim 5, Fanous as modified discloses the entity candidate is selected based on textual metadata associated with the entity name in the person-centric space for the user (Fanous, page 6, [0091], e.g. an information source provides an address, or where the information includes location metadata, a CI system can convert these addresses or location metadata into geographic coordinates).
Claim 6, Fanous as modified discloses a system having at least one processor, storage, and a communication platform connected to a network for determining an individual associated with an entity name, the system comprising:
a person-centric space builder configured for generating by a person-centric index system (Fanous, page 35, [0299], e.g. Indexes can be particularly useful with respect to keyword matching, however, indexes and specific data structures (e.g. B+ trees)), a person-centric space for a user and a person-centric space for each of other users related to the user, wherein each of the person-centric spaces is built by cross-linking information relevant to the corresponding user obtained from public, semi-private and private spaces, and wherein the information is cross- linked based on cross-linking keys extracted from the information (Fanous, page 35, [0299], e.g. aspects of the characteristic data contained within the merged and/or authoritative information sets for a named entity can be indexed by the CI system and the CI system can utilize the index to identify named entities that match the at least one targeting criterion. Indexes can be particularly useful with respect to keyword matching, however, indexes and specific data structures (e.g. B+ trees) can also be utilized to assist with identifying named entities that match location and/or demographic targeting criteria. In several embodiments, matches are determined by directly inspecting the characteristic data describing named entities);
an entity type determiner configured for determining, based on person- centric information associated with the user stored in the person-centric space for the user, one or more entity types associated with ¢he-an entity name (Fanous, page 3, [0028], e.g. the feeds database and the production database include named entity type definitions for different types of entities; and each type definition include a base set of characteristic data fields) extracted from the person-centric space for the user (page 6, [0094], e.g. parsed, and page 30, [0270], e.g. the specific process utilized to extract one or more sets of common demographic characteristics), wherein the one or more entity types indicate what the entity name refers to (page 3, [0029], e.g. the named entity type definitions include at least one named entity type definition selected from the group consisting of a business named entity, a person named entity, a location named entity, a customer entity, an event entity, a brand entity, and an object named entity);
an entity candidate determiner configured for identifying one or more entity candidates with respect to each of the one or more entity types(page 9, [0116], e.g.  identify named entities and characteristic data for said named entities from the gathered information…initial identifying information set can include basic identification information, such as (but not limited to) name, address, and/or phone numbers); and
an entity relationship determiner configured to generate a representation (page 2, [0020], e.g. create merged information sets for given named entities) associated with the user based on the selected candidate (page 8, [0108], e.g. the CI system that describes relationships between the named entity and other named entities), wherein the representation facilitates providing a response to a query issued by the user (page 9, [0114], e.g. the query is received from a user of the CI system. Often, the user is a merchant or business owner, who uses the returned information to assess the merchant's customers).

However, Fanous does not disclose wherein each of the one or more entity types is associated with a confidence score indicating how likely the entity name refers to the entity type…wherein each of the one or more entity candidates is associated with a resolution score indicating how likely the entity name refers to the entity candidate; an entity individual selector configured for selecting, based on the confidence scores and the resolution scores, an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity individual selector is trained to perform the selecting based on the generated person- centric spaces associated with the user and the other users related to the user. 
Huang disclose wherein each of the one or more entity types is associated with a confidence score indicating how likely the entity name refers to the entity type (page 5, [0076], e.g. a confidence value is calculated for each of the candidate identifiers based on the scores and the weights of the relation features (Step S413), e.g. [0077], e.g. the weight is assigned according to scenarios of the dialog which may be extracted from context features of the dialog. The context features may be such as a title of the dialog, a topic of the dialog, a language style of the dialog, the dress style of the attendees or any other feature that is helpful in determining the scenario of the dialog. In one embodiment of the present invention, two scenarios are defined, one is "office" and the other is "home" (interpreted as entity type))…wherein each of the one or more entity candidates is associated with a resolution score indicating how likely the entity name refers to the entity candidate (page 5, [0076], e.g. a score of each relation feature is calculated (Step S411), and a weight is assigned to each relation feature (Step S412)); an entity individual selector configured for selecting, based on the confidence scores and the resolution scores, an entity candidate with respect to one of the one or more entity types to be an individual associated with the entity name, wherein the entity individual selector is trained to perform the selecting based on the generated person- centric spaces associated with the user and the other users related to the user (page 5, [0076], e.g. one of the candidate identifiers is selected as the identifier for the mentioned person name based on the confidence (Step S414)). 
Huang disclose invention takes account of relation features during the MPN recognition process to improve the accuracy of MPN recognition (page5, [0082]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated Huang to improve the method of Fanous to improve the accuracy of MPN recognition.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanous with the confidence value, the score of each relation feature and the weight assigned to each relation feature of Huang to improve the accuracy of MPN recognition.
However, Fanous as modified does not discloses the use of “machine learning.”  Ye discloses system makes significant contributions to solving large-scale machine learning problems of industrial relevance in general (page 2, [0021]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ye to improve the method of Fanous as modified to solving large-scale machine learning problems of industrial relevance in general with machine learning.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanou as modified with the machine learning of Ye to solving large-scale machine learning problems of industrial relevance in general with machine learning.
Claim 7, Fanous as modified discloses the information being cross-linked is obtained from at least one of the following: the user’s emails, contacts, instant messages, browsing history, call records, and bookmarks (Fanous, page 3, [0030], e.g.  at least one remote information source selected from the group consisting of a search engine service, an online directory, a review website, a website, a server log, an email service, a messaging service, and a social media service).
Claim 8, Fanous as modified discloses the entity name is extracted from a card to be presented to the user (page 6, [0094], e.g. parsed, and page 30, [0270], e.g. the specific process utilized to extract one or more sets of common demographic characteristics).
Claim 10, Fanous as modified discloses the entity candidate is selected based on textual metadata associated with the entity name in the person-centric space for the user (Fanous, page 6, [0091], e.g. an information source provides an address, or where the information includes location metadata, a CI system can convert these addresses or location metadata into geographic coordinates).
Claims 11-13, and 15, Fanous as modified discloses a machine-readable medium (Fanous, Figure 27, e.g. memory) for implementing the above cited method. 
Claim 26, Fanous as modified wherein the person-centric space is generated without user input (page 35, [0299], e.g. aspects of the characteristic data contained within the merged and/or authoritative information sets for a named entity can be indexed by the CI system and the CI system can utilize the index to identify named entities that match the at least one targeting criterion).  It is noted that the merged and/or authoritative information set is generated by the CI system from crawling and extracting from sources without requiring user input.
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Huang et al. (Huang hereafter, US 2013/0346069 A1) and Ye et al. (Ye hereafter, US 20100179855 A1), as applied to clams 1-3, 5-8, 10-13, 15, and 26 above, in further view of Chhaya et al. (Chhaya hereafter, US 2016/0147758 A1).
Claim 16, Fanous as modified discloses the claimed invention except for the limitation of wherein determining one or more entity types comprises: determining a plurality of entity types associated with the entity name; and selecting the one or more entity types from the plurality of entity types, based on the entity name and an entity type resolution model trained with some entities with known entity types.
Chhaya discloses determining one or more entity types comprises: determining a plurality of entity types associated with the entity name (Chhaya, page 4, [0035], e.g. the features generally include two types: profile features and content features. Each type includes a number of raw features); and selecting the one or more entity types from the plurality of entity types, based on the entity name and an entity type resolution model trained with some entities with known entity types (Chhaya, page 1, [0012], e.g. Candidate selection can be implemented with unsupervised methods such as clustering and operates to reduce the user search space to identify a subset of the candidate features while trying to find a match of a given user on a different network. User identification predicts whether a pair of user profiles belongs to the same individual, and can be implemented using a supervised approach. The output of the user identification process is a ranked set of profiles that the input user is most likely to match. The best match can be selected).
Chhaya discloses a unified user profile can then be built from data taken from all matched user profiles, and effectively allows a marketer to better understand that user and hence execute more informed targeting (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Chhaya to improve the method of Fanous as modified to effectively allow a marketer to better understand that user and hence execute more informed targeting.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanous as modified with the user profiles of Chhaya to effectively allow a marketer to better understand that user and hence execute more informed targeting.
Claim 17, Fanous as modified discloses wherein the plurality of entity types includes people, place, business, country, and title (Fanous, page 3, [0029], e.g. the named entity type definitions include at least one named entity type definition selected from the group consisting of a business named entity, a person named entity, a location named entity, a customer entity, an event entity, a brand entity, and an object named entity).  It is noted that Fanous as modified discloses does not explicitly disclose people, place, business, country, and title.  However, when given it broadest reasonably interpretation the limitation people, place, business, country, and title is merely nonfunctional descriptive matter wherein such matter does not render the claimed unobvious in light of the prior art.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983)
Claims 18-20, Fanous as modified discloses a machine-readable medium (Fanous, Figure 27, e.g. memory) for implementing the above cited method.
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Huang et al. (Huang hereafter, US 2013/0346069 A1) and Ye et al. (Ye hereafter, US 20100179855 A1), as applied to clams 1-3, 5-8, 10-13, 15, and 26  above, in further view of Roberts et al. (Roberts hereafter, US 2015/0324454 A1).
Claim 21, Fanous as modified discloses the claimed invention except for the limitation of the selecting is further based on contextual information associated with the entity name, and wherein the selecting further includes determining a distance of the entity name from a phrase included in the contextual information.  Roberts discloses the selecting is further based on contextual information associated with the entity name, and wherein the selecting further includes determining a distance of the entity name from a phrase included in the contextual information (page 7, [0063], e.g. Feature vectors enable quantitative comparisons by organizing semistructured data into fields that are amenable to comparison. A common type of such a field is a string count vector, which records the number of times that various strings appeared in the text. Various phrases and the like from the third data representation 206 may be recorded in mappings 227 of particular types 230 of data such as entity “MENTIONS”, “DATES,” relationships to other entities (“CO_PER”), “TITLES,” “NATIONS,” and so forth. For each such type 230 of data, the mappings 227 may include particular strings 228 and string counts (distance) 234). 
Roberts discloses an invention that address the need for improved tools for a user to discover and gather data into a profile for an entity (page 1, [0003]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Roberts to improve the method of Fanous as modified to address the need for improved tools for a user to discover and gather data into a profile for an entity.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanous as modified with contextual information associated with the entity name, and wherein the selecting further includes determining a distance of the entity name from a phrase included in the contextual information of Roberts for improved tools for a user to discover and gather data into a profile for an entity.
Claim 22, Fanous as modified discloses the resolution engine is further trained to perform the selecting based on a location of a source of the information obtained from the public, semi-private and private spaces (Roberts et al., page 8, [0072], e.g. entities can be partially distinguished in information retrieval (IR) systems by differentiating attributes, such as birthdate, geographic location, and so on, as well as strongly typed relations to other entities (e.g., the mother of a person is another specific person,) and a time of obtaining the information from the data source public, semi-private and private spaces (Roberts et al., page 9, [0074]), e.g. entities may also include specific digital artifacts, such as an email message, a video recording, a user account in a computer system, and so on; such digital entities may lack a physical embodiment, but are entities nonetheless because they have a well-defined type and are distinguished from other entities of the same class by strongly typed attributes, such as the date/time and recipients of the email, or the location and time and camera orientation of the video).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Huang et al. (Huang hereafter, US 2013/0346069 A1) and Ye et al. (Ye hereafter, US 20100179855 A1), as applied to clams 1-3, 5-8, 10-13, 15, and 26 above, in further view of Hakkani-Tur et al. (Hakkani-Tur hereafter, US 20170024375 A1).
Claim 24, Fanous as modified discloses claimed invention except for the resolution engine is further trained to perform the selecting based on a type of format of the information stored in the person-centric space.  Hakkani-Tur disclose the resolution engine is further trained to perform the selecting based on a type of format of the information stored in the person-centric space (Hakkani-Tur et al., [0052], e.g. the Utterance-Based Knowledge Tool can use any desired format, structure, or ontology, for the assertions added to the personal knowledge graph by simply modeling or training the semantic parsing features of the Utterance-Based Knowledge Tool to match whatever classes or categories of assertions are being considered for construction of the personal knowledge graph).  
Hakkani-Tur discloses a method for improving personal relevancy of query responses provided to the user (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Hakkani-Tur to improve the method of Fanous as modified for improving personal relevancy of query responses provided to the user.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanous as modified with Hakkani-Tur for improving personal relevancy of query responses provided to the user. 
Claim 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (Fanous hereafter, US 2016/0171537 A1) in view of Huang et al. (Huang hereafter, US 2013/0346069 A1) and Ye et al. (Ye hereafter, US 20100179855 A1), as applied to clams 1-3, 5-8, 10-13, 15, and 26 above, in further view of Krauss (US 20150220588 A1).
Claim 25, Fanous as modified discloses claimed invention except for the limitation of the entity resolution engine is selected based on the determined one or more entity types associated with the entity name.  Krauss discloses the entity resolution engine is selected based on the determined one or more entity types associated with the entity name (Krauss, [0055], entity resolution program 108 selects candidate entities based on one or more criteria, which may identify one or more entity types, feature types, feature values, feature element types, feature element values, relationships, or any combination thereof).  
Krauss discloses entity resolution systems also determine related observations that, in context together, enable useful conclusions (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Krauss to improve the method of Fanous as modified to enable useful conclusions.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Fanous as modified with Krauss to enable useful conclusions.

Claim 26, Fanous as modified discloses wherein the person-centric space is generated without user input (Krauss, [0055], entity resolution program 108 selects candidate entities based on one or more criteria, which may identify one or more entity types, feature types, feature values, feature element types, feature element values, relationships, or any combination thereof).


CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152